NUMBER 13-06-00561-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

WESLEY CHARLES JOSEPH,                                                            Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


                     On appeal from the 187th District Court
                           of Bexar County, Texas.


                           MEMORANDUM OPINION
                  Before Justices Rodriguez, Garza, and Vela
                   Memorandum Opinion by Justice Garza
       Appellant, Wesley Charles Joseph, was convicted of murder and sentenced to

twenty-five years’ imprisonment. See TEX . PENAL CODE ANN . § 19.02(b) (Vernon 2003).

He now challenges his conviction, contending that: (1) he was arrested without a warrant,

probable cause, or other lawful authority; (2) he did not make a knowing, intelligent, and

voluntary waiver of his right against self-incrimination; (3) the trial court erred in admitting

into evidence the entirety of his recorded interview with police; and (4) the trial court erred

in failing to require in the jury charge a unanimous verdict on a specific offense. We affirm.
                                      I. BACKGROUND

       On December 6, 2004, San Antonio Police Department officer James Flores was

dispatched to the San Antonio Metropolitan Ministries (“SAMM”) homeless shelter in

downtown San Antonio, to respond to a reported “cutting” or stabbing. The victim was

Javier Gonzalez-Diaz, also known as “Bolillo” or “Chilungo.” As Officer Flores approached

the shelter, several homeless people gave descriptions of two suspects and information

as to their location. Another officer, Richard Boyle, heard this information on his radio and

went to the specified location, where he identified Joseph, who matched the given

description—a black male wearing a dark hooded sweatshirt—and the other suspect, Juan

Martinez. At that time, Officer Boyle observed a group of people surrounding Joseph and

pointing at him, saying “that’s him, that’s him, that’s the guy.” Officer Boyle and another

officer commanded Joseph to get down on the ground, but Joseph did not immediately

comply. After a brief struggle, the officers forced Joseph to the ground, handcuffed him

and conducted a search, which revealed a blood-stained 7.5-inch single-edge knife in

Joseph’s front sweatshirt pocket. Two other knives were found in a backpack being worn

by Martinez.

       Joseph was detained and brought to the San Antonio Police Department, where he

was interviewed by Detective Sean Walsh. The entire interview, lasting approximately five

to six hours, was recorded on video and transcribed. During the interview, Joseph

commented that “I wish I hadn’t put the knives in his backpack,” as well as “I don’t want to

die in the penitentiary.” According to Detective Walsh, Joseph was inconsistent in his

recounting of the events of that day, calling one such recollection his “official story.”

Further, Joseph apparently admitted to the crime in stating that he had done a “stab-by.”

At no time during the interview did Joseph blame Martinez for the stabbing.

       At the same time Joseph was being interviewed by Detective Walsh, Martinez was

being interviewed by Detective Curtis Walker. Martinez’s interview revealed that he had


                                             2
a potential motive for harming Gonzalez-Diaz; namely, Martinez believed that Gonzalez-

Diaz had attacked and raped his wife, Vivian, who was also Joseph’s girlfriend. Joseph

concedes that he and Martinez “had the same motive for hurting” Gonzalez-Diaz. In fact,

Vivian came to the police station during Joseph’s interrogation out of concern for Joseph.

        On June 29, 2005, a Bexar County grand jury indicted Joseph on one count of

murder.1 The indictment also included an enhancement paragraph alleging that Joseph

had been twice previously convicted of burglary of a building in Victoria County, once in

1987 and once in 1992. See id. § 30.02 (Vernon 2003).

        A trial was conducted before a Bexar County jury from June 21 to 25, 2006. At trial,

the State presented testimony from Officers Flores and Boyle, as well as crime scene

technician Joe Rodriguez. Rodriguez testified that he collected three knives from the crime

scene, as well as clothing found at the scene; he also testified that Joseph had no wounds,

no blood on his hands, and no apparent blood on his clothing at the time of his arrest.

        Also testifying for the State was Garon Foster of the Bexar County Criminal

Investigation Laboratory, who analyzed the knife recovered from Joseph’s pocket. Foster

testified that the blood on the knife matched the genetic profile of the victim, Gonzalez-

Diaz.

        Carlos Ortiz, a friend of Gonzalez-Diaz, testified that he witnessed the stabbing.

        1
         The single count with which Joseph was charged was presented in two paragraphs, tracking the
provisions of section 19.02(b) of the Texas Penal Code. See T EX . P EN AL C OD E A N N . § 19.02(b)(1), (b)(2)
(Vernon 2003). Specifically, the indictm ent alleged as follows:

                                               Paragraph A
        on or about the 6th Day of Decem ber, 2004, W ESLEY CHARLES JOSEPH, did intentionally
        and knowingly cause the death of an individual, nam ely: Javier Gonzalez-Diaz, by CUTTING
        AND STABBING JAVIER GONZALEZ-DIAZ W ITH A DEADLY W EAPON, NAMELY: A
        KNIFE, THAT IN THE M ANNER OF ITS USE AND INTENDED USE W AS CAPABLE OF
        CAUSING DEATH AND SERIOUS BODILY INJURY;

                                                  Paragraph B
        And on or about the 6th Day of Decem ber, 2004, W ESLEY CHARLES JOSEPH, with intent
        to cause serious bodily injury to an individual, nam ely: Javier Gonzalez-Diaz, did com m it an
        act clearly dangerous to hum an life that caused the death of Javier Gonzalez-Diaz, by
        CUTTING AND STABBING JAVIER GONZALEZ-DIAZ W ITH A DEADLY W EAPON,
        NAM ELY: A KNIFE, THAT IN THE MANNER OF ITS USE AND INTENDED USE W AS
        CAPABLE OF CAUSING DEATH AND SERIOUS BODILY INJURY.

                                                      3
Ortiz saw Joseph “punch” Gonzalez-Diaz in the stomach five or six times, and he then

observed Joseph putting something under the sweater he was wearing. Ortiz testified that

he went over to his friend, who was bleeding; he then followed Joseph away from the

scene and pointed him out to police officers. Ortiz also observed a woman present at the

crime scene but could not identify her.

        Dr. Kimberly Molina of the Bexar County Medical Examiner’s Office testified that

Gonzalez-Diaz had been stabbed three times in the chest region and also suffered some

small scratches and bruises, and that he died as a result of the stab wounds.

        During Detective Walsh’s testimony, the State sought to introduce into evidence the

video recording of Joseph’s interview, including the alleged confession. The trial court then

held a Jackson v. Denno hearing outside the presence of the jury to determine the

admissibility of the recorded material.2 See Jackson v. Denno, 378 U.S. 368, 380 (1964);

see also TEX . CODE CRIM . PROC . ANN . art. 38.22, § 6 (Vernon 2005). During that hearing,

Detective Walsh testified that he had informed Joseph of his right to remain silent.

Detective Walsh also stated that Joseph had signed a card advising him of his rights,

expressed that he understood his rights, and did not ask for an attorney or for the interview

to cease. The trial court found that the DVD recording of Joseph’s statement would be

admissible, provided that the State redact portions that were inadmissible or irrelevant,

such as declaratory statements made by the police officers and questions asked by the

officers which Joseph did not answer affirmatively.3

        Joseph testified in his own defense. He stated that he knew Martinez as a friend

but acknowledged that he had had sex with Martinez’s wife, Vivian. According to Joseph,

        2
          In a Jackson v. Denno hearing, the trial judge determ ines the adm issibility of a confession based
on whether or not the confession was voluntarily given, but does not consider whether the statem ent given
by appellant was truthful or untruthful. Martinez v. State, 127 S.W .3d 792, 797 (Tex. Crim . App. 2004); see
Jackson v. Denno, 378 U.S. 368, 380 (1964).
            3
              As required by the Texas Code of Crim inal Procedure, the trial court filed findings of fact and
conclusions of law with regard to its ruling that Joseph’s recorded statem ent was adm issible. See T EX . C O DE
C R IM . P R O C . A N N . art. 38.22, § 6 (Vernon 2005).

                                                       4
Martinez telephoned him on December 5, 2004, to inform him of Vivian’s report that she

had been attacked and raped by Gonzalez-Diaz. Joseph knew Gonzalez-Diaz, as they had

both stayed at the SAMM shelter previously. Joseph testified that he accompanied

Martinez to the shelter to confront Gonzalez-Diaz, and that he took his backpack with him

which contained two knives he used for cooking at his job at a rest stop on Interstate 10.

Joseph stated that Martinez took the backpack from him when Joseph went into a store

near the shelter to buy beer. He further stated that Martinez intended to beat up Gonzalez-

Diaz, not to stab him, and that Joseph was to get involved only if Martinez needed

protection.

       Joseph testified that he observed Martinez “punching” Gonzalez-Diaz, but that he

did not see a stabbing. He then approached the two men in case Martinez needed help,

explaining as follows:

       [The fight] continues. I walk across the street. I come up on the sidewalk
       and I saw the knife, and I hit him. I hit him [Martinez] on the arm and the
       knife fell down, and I said, “Man, are you stupid. You said kick his ass, not
       kill him. What are you doing.” And I grabbed him and I pushed him. I
       looked down at the knife. Chilungo is still standing there, I looked down at
       the knife, I didn’t see no blood, so I say, okay, he didn’t do nothing. I picked
       it up and put it in my front pouch, because, you know, he’s standing there,
       you know, he’s not on the ground, he’s not – I don’t see no blood on him
       either . . . so, I’m not going to leave the knife there. Juan, this is my partner.
       He’s punching this dude. Okay? Knife is on the ground. So, if I turn around
       with the knife on the ground, he’d pick the knife up and he’d stab me or Juan;
       so, I’m not going to leave the knife on the ground. And plus, it’s my knife.

       Joseph testified that he and Martinez then walked away from the scene and that he

was arrested five to seven minutes later. He explained that he did not get on the ground

immediately when asked by the police because another officer was telling him not to move.

Further, he explained that his subsequent comments to Detective Walsh at the police

station about his “official story” and about doing a “stab-by” were merely jokes. Joseph

testified that he did not originally blame Martinez for the stabbing because he wanted to

protect Martinez and Vivian, whom he believed Martinez would protect.

       The jury unanimously found Joseph guilty as charged in the indictment, found the

                                               5
enhancement allegations in the indictment to be true, and assessed Joseph’s punishment

at twenty-five years’ confinement in the Institutional Division of the Texas Department of

Criminal Justice. This appeal ensued.

                                                      II. DISCUSSION

                                               A. Warrantless Arrest

         By his first issue, Joseph claims that all evidence obtained as a result of his arrest,

including the knife found in Joseph’s sweatshirt pocket and his recorded interview with

police, should have been suppressed because his warrantless arrest violated the Fourth

Amendment to the United States Constitution. See U.S. CONST . amend. IV; TEX . CODE

CRIM . PROC . art. 38.23 (Vernon 2005).4 We disagree.

1.       Standard of Review

         We review a trial court’s ruling on a motion to suppress under a bifurcated standard

of review. Carmouche v. State, 10 S.W.3d 323, 327 (Tex. Crim. App. 2000). We give

“almost total deference” to the trial court’s findings of historical fact supported by the record,

but we review its application of the law to the facts under a de novo standard of review. Id.

at 327; see Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). In a motion to

suppress hearing, the trial court is the sole trier of fact and judge of the credibility of the

witnesses and the weight to be given their testimony. See State v. Ballard, 987 S.W.2d
889, 891 (Tex. Crim. App. 1999). Accordingly, the trial court may believe or disbelieve all

or any part of a witness’s testimony, even if that testimony is not controverted. State v.

Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000). This is so because it is the trial court

that observes first hand the demeanor and appearance of a witness, as opposed to an

         4
             Article 38.23(a) of the Texas Code of Crim inal Procedure provides, in relevant part:

         No evidence obtained by an officer or other person in violation of any provisions of the
         Constitution or laws of the State of Texas, or of the Constitution or laws of the United States
         of Am erica, shall be adm itted in evidence against the accused on the trial of any crim inal
         case.

T EX . C OD E C R IM . P R O C . A N N . art. 38.23(a) (Vernon 2005).

                                                                6
appellate court which can only read an impersonal record. Id. If the trial court’s decision

is correct on any theory of law applicable to the case, the decision will be sustained. Ross,
32 S.W.3d at 855-56.

2.     Applicable Law

       Warrantless arrests are authorized only if (1) there is probable cause, and (2) the

arrest falls within one of the limited circumstances provided by statute. See Lunde v. State,

736 S.W.2d 665, 666 (Tex. Crim. App. 1997); Amores v. State, 816 S.W.2d 407, 413 (Tex.

Crim. App. 1991) (en banc). Probable cause exists where the police have relatively

trustworthy information, considered as a whole, sufficient to warrant a reasonable person

to believe a particular person has committed or is committing an offense. Hughes v. State,

24 S.W.3d 833, 838 (Tex. Crim. App. 2000).

       The limited circumstances under which warrantless arrests are permitted are

enumerated in chapter fourteen of the Texas Code of Criminal Procedure. See TEX . CODE

CRIM . PROC . ANN . arts. 14.01-.06 (Vernon Supp. 2007). Such circumstances include when

“persons [are] found in suspicious places and under circumstances which reasonably show

that such persons have been guilty of some felony . . . or threaten, or are about to commit

some offense against the laws.” Id. art. 14.03(a)(1). Moreover, “[w]here it is shown by

satisfactory proof to a peace officer, upon the representation of a credible person, that a

felony has been committed, and that the offender is about to escape, so that there is no

time to procure a warrant, such peace officer may, without warrant, pursue and arrest the

accused.” Id. art. 14.04.

3.     Analysis

       Joseph was arrested several blocks away from the SAMM shelter by Officer Boyle.

In carrying out the arrest, Officer Boyle was operating with two primary pieces of

information: (1) a statement made by Officer Flores via radio indicating that there had been

a “stabbing or cutting at 910 West Commerce at the SAMM Shelter,” and including a


                                             7
description of a black male wearing dark clothing and a hooded sweatshirt; and (2) the

statements of several bystanders pointing at Joseph and yelling “that’s the guy.”

       Joseph notes that, although Officer Boyle received the call about a stabbing from a

fellow officer whom he believed to be a reliable source, the information relayed to him

actually emanated from another group, “presumably of homeless and transient persons.”

Joseph contends that, because “nothing is known from the record” about this group of

informants, that the State “made no showing that the underlying report was known to be

reliable at the time of the arrest.” In actuality, Officer Flores testified that he was familiar

with the individuals at the shelter who provided him with the information about the stabbing

and the description of the subject. Viewing the evidence in the light most favorable to the

trial court’s ruling, we find that the police had relatively trustworthy information, considered

as a whole, sufficient to warrant a reasonable person to believe that Joseph was the

perpetrator of the stabbing. See Hughes, 24 S.W.3d at 838.

       The State contends that, with this probable cause, Joseph’s warrantless arrest was

authorized under two statutory exceptions provided in the code of criminal procedure. See

TEX . CODE CRIM . PROC . ANN . arts. 14.03(a)(1), 14.04. First, the State argues that the police

were authorized to arrest Joseph without a warrant because Joseph was found in a

suspicious place and under circumstances which reasonably show that he committed a

felony. See id. art. 14.03(a)(1). The determination of whether a place is “suspicious” is a

highly fact-specific analysis. Dyar v. State, 125 S.W.3d 460, 468 (Tex. Crim. App. 2003).

Any “place” may become suspicious when a person at that location and the accompanying

circumstances raise a reasonable belief that a person has committed a crime and exigent

circumstances call for immediate action or detention by the police. Gallups v. State, 151
S.W.3d 196, 202 (Tex. Crim. App. 2004) (citing Dyar, 125 S.W.3d at 468-71). Though

several different factors have been used to justify the determination of a place as

suspicious, the Texas Court of Criminal Appeals has noted that the time between the crime


                                               8
and the apprehension of the suspect in a suspicious place is an important factor. Dyar, 125
S.W.3d at 468.

        Here, Officer Flores was informed by witnesses that a man meeting Joseph’s

description had stabbed Gonzalez-Diaz. Several witnesses followed Joseph from the scene

of the crime and pointed him out to Officer Boyle. Although the intersection of Houston

Street and Main Street, where Joseph was arrested, is not a suspicious place per se,

Joseph’s close proximity to the crime scene, in terms of both time and location, rendered

it suspicious for purposes of effectuating Joseph’s arrest. We therefore conclude that

Joseph’s warrantless arrest was authorized under article 14.03(a)(1) of the code of criminal

procedure. See TEX . CODE CRIM . PROC . ANN . art 14.03(a)(1).

        The State also argues that Joseph’s arrest was authorized under article 14.04 of the

code of criminal procedure because Joseph was attempting to escape from a felony arrest.

See id. art. 14.04. Officer Boyle testified that, when he and another officer ordered Joseph

to get on the ground, he did not do so immediately. Officer Boyle also stated that while

Joseph did not attempt to flee at this point, he “was looking more at the avenue of escape,

startled.” Joseph notes correctly that there must be some act by the suspect evincing an

intention to escape in order to effectuate an arrest under article 14.04, and that “satisfactory

proof of escape is not established by the mere fact that a suspect travels from one place

to another.” Dowthitt v. State, 931 S.W.2d 244, 259 (Tex. Crim. App. 1996). However,

Officer Boyle’s testimony established more than Joseph’s mere traveling from one place to

another; it established that Joseph failed to comply with the officers’ initial demands, that

he “look[ed] . . . at the avenue of escape,” and that he engaged the officers in a brief

struggle before allowing himself to be handcuffed.5 Giving “almost total deference” to the

trial court’s findings of historical fact supported by the record, see Carmouche, 10 S.W.3d
5
           Factors such as furtive m ovem ents and gestures, the place where a suspect is found and the
direction in which he is traveling are strong indicia of m ens rea, and when coupled with specific knowledge
on the part of the officer relating the suspect to the evidence of the crim e, are properly considered in the
decision to m ake an arrest. See Pyles v. State, 755 S.W .2d 98, 109 (Tex. Crim . App. 1988).

                                                      9
at 327, we find that Joseph’s arrest was further justified under article 14.04 of the Texas

Code of Criminal Procedure. See TEX . CODE CRIM . PROC . ANN . art. 14.04.

       We conclude that the police had probable cause to arrest Joseph, and that his

warrantless arrest was authorized under the applicable statutory provisions. See id. arts.

14.03(a)(1), 14.04. As such, the trial court did not err in denying Joseph’s motion to

suppress evidence obtained incident to that arrest. Joseph’s first issue is overruled.

                               B. Waiver of Miranda Rights

       By his second issue, Joseph contests the trial court’s denial of his motion to suppress

evidence of his recorded interview with police.        Specifically, Joseph argues that the

interview evidence should have been suppressed because he did not make a knowing,

intelligent, and voluntary waiver of his rights under Miranda v. Arizona, 384 U.S. 436, 444

(1966), and article 38.22 of the Texas Code of Criminal Procedure. See TEX . CODE CRIM .

PROC . ANN . art. 38.22 (Vernon 2005).

1.     Standard of Review

       As noted above, we review a trial court’s ruling on a motion to suppress under a

bifurcated standard of review, giving “almost total deference” to the trial court’s findings of

historical fact supported by the record, but reviewing de novo its application of the law to the

facts. See Carmouche, 10 S.W.3d at 327; Guzman, 955 S.W.2d at 89.

2.     Applicable Law

       Statements arising from a custodial interrogation may not be used by the State

unless procedural safeguards were in place to secure the accused’s Fifth Amendment

privilege against self-incrimination. See U.S. CONST . amend. V; Miranda, 384 U.S. at 444;

see also TEX . CODE CRIM . PROC . ANN . art. 38.22. Any waiver of Miranda rights on behalf of

an accused must be made knowingly, intelligently, and voluntarily. See Miranda, 384 U.S.

at 475. Our inquiry into whether an accused has effectively waived his rights has two

distinct dimensions: first, the relinquishment of the right must have been voluntary in the


                                              10
sense that it was the product of a free and deliberate choice rather than intimidation,

coercion, or deception. Moran v. Burbine, 475 U.S. 412, 421 (1986). Second, the waiver

must have been made with a full awareness of both the nature of the right being abandoned

and the consequences of the decision to abandon it. Id. An express waiver is not

necessary; waiver may be inferred from the actions and words of the person interrogated.

North Carolina v. Butler, 441 U.S. 369, 373 (1979); Rocha v. State, 16 S.W.3d 1, 12 (Tex.

Crim. App. 2000). Only if the “totality of the circumstances surrounding the interrogation”

reveals both an uncoerced choice and the requisite level of comprehension may a court

properly conclude that the Miranda rights have been waived. Moran, 475 U.S. at 421;

Creager v. State, 952 S.W.2d 852, 855 (Tex. Crim. App. 1997).

3.     Analysis

       The trial court conducted a Jackson v. Denno hearing to determine the admissibility

of a digital recording of Joseph’s interview with Detective Walsh. See Jackson, 378 U.S.

at 380. Detective Walsh testified that, at the beginning of the interview, he established that

Joseph read and spoke English, and he read Joseph his rights from a prepared card. The

card stated as follows:

       WARNING TO ARRESTEE OR SUSPECT

       Before you are asked any questions, it is my duty as a police officer to advise
       you of your rights and to warn you of the consequences of waiving these
       rights.

       1. You have the right to remain silent.

       2. You do not have to make any statement oral or written, to anyone.

       3. Any statement that you make will be used in evidence against you in a
       court of law, or at your trial.

       4. You have a right to have a lawyer present to advise you before and during
       any questioning by police officers or attorneys representing the state.

       5. You may have your own lawyer present, or if you are unable to employ a
       lawyer, the court will appoint a lawyer for you free of charge, now, or at any
       other time.


                                             11
         6. If you decide to talk with anyone, you can, and you can stop talking to
         them at any time you want.

         7. The above rights are continuing rights which can be urged by you at any
         stage of the proceedings.

         DO YOU UNDERSTAND THESE RIGHTS?

At the request of Detective Walsh, Joseph dated, signed, and initialed the card. The

interview proceeded, and at no time did Joseph request an attorney or request that the

interview cease. There was no evidence of any intimidation, coercion, or deception on

behalf of the interviewing detectives.

         Joseph contends that the rights as set forth on the card do not exactly track the

language of article 32.88, section 2(a) of the code of criminal procedure, but merely

paraphrase them. See TEX . CODE CRIM . PROC . ANN . art. 38.22.6 We disagree. The rights

as printed on the card and as read aloud by Detective Walsh to Joseph substantially track

         6
             Section 2 of article 38.22 of the code of crim inal procedure provides as follows:

         No written statem ent m ade by an accused as a result of custodial interrogation is adm issible
         as evidence against him in any crim inal proceeding unless it is shown on the face of the
         statem ent that:

         (a) the accused, prior to m aking the statem ent, either received from a m agistrate the warning
         provided in Article 15.17 of this code or received from the person to whom the statem ent is
         m ade a warning that:

                 (1) he has the right to rem ain silent and not m ake any statem ent at all and that any
         statem ent he m akes m ay be used against him at his trial;

                    (2) any statem ent he m akes m ay be used as evidence against him in court;

                 (3) he has the right to have a lawyer present to advise him prior to and during any
         questioning;

                 (4) if he is unable to em ploy a lawyer, he has the right to have a lawyer appointed to
         advise him prior to and during any questioning; and

                    (5) he has the right to term inate the interview at any tim e . . . .

T EX . C OD E C R IM . P R O C . A N N . art. 38.22, § 2 (Vernon 2005). Section 3(a) of article 38.22, applicable here,
further provides:

         No oral or sign language statem ent of an accused m ade as a result of custodial interrogation
         shall be adm issible against the accused in a crim inal proceeding unless . . . (2) prior to the
         statem ent but during the recording the accused is given the warning in Subsection (a) of
         Section 2 above and the accused knowingly, intelligently, and voluntarily waives any rights
         set out in the warning . . . .

Id. art. 38.22, § 3(a) (Vernon 2005).

                                                            12
the warnings provided in the code of criminal procedure and were clearly sufficient to advise

Joseph of his rights as required by the statute. See id.

       Joseph argues that, even if he was properly advised of his rights, he never actually

waived those rights. Joseph is correct in noting that the card he signed and initialed did not

explicitly state that he had waived his rights; rather, it merely advised him of the substance

of those rights. Joseph contends that “the mere presence of a signature and initials on the

side of a rights card put there at the explicit request of an interrogating officer, do not

demonstrate any kind of compliance with the requirement of [Texas Code of Criminal

Procedure article 38.22] that a knowing, intelligent and voluntary waiver of rights be

demonstrated.” In support of his argument, Joseph cites Garcia v. State, 919 S.W.2d 370,

385-387 (Tex. Crim. App. 1996). In Garcia, the suspect initialed a statement of his rights

fifteen times and acknowledged that he had been “duly warned and advised of his rights.”

Id. However, the statement did not explicitly state that the suspect had waived those rights.

Id. The court of criminal appeals held that there had been a valid waiver of rights under the

statute, but that the suspect’s statement was “by no means a model of clarity” and that the

case was “a close call.” Id. at 387.

       Here, as in Garcia, Joseph clearly understood his rights, but did not explicitly waive

them. As the court of criminal appeals noted in Garcia:

       The clearly preferable practice is for a written statement, to meet
       unambiguously the requirements of [the code of criminal procedure], to
       contain the following language, near or adjacent to the signature of the
       individual giving the statement: “I knowingly, voluntarily and intelligently
       waived the rights described above before and during the making of this
       statement.”

Id. Nevertheless, the fact that Joseph acknowledged his rights in writing, combined with the

fact that Joseph voluntarily continued the interview after being advised of those rights, is

strong evidence that he knowingly, voluntarily, and intelligently waived the protections

afforded to him under article 38.22 of the code of criminal procedure.

       Considering the totality of the circumstances surrounding the interrogation, see

                                             13
Moran, 475 U.S. at 421, we conclude that Joseph did knowingly, intelligently, and voluntarily

waive his privilege against self-incrimination, in compliance with article 38.22 of the code

of criminal procedure. See TEX . CODE CRIM . PROC . ANN . art. 38.22. Therefore, the court did

not err in denying his motion to suppress evidence of the recorded interview. Accordingly,

Joseph’s second issue is overruled.

                                 C. Admission of Interview Evidence

        By his third issue, Joseph contends that the trial court erred by admitting into

evidence the entirety of his recorded interview with police. Specifically, Joseph argues that

the trial court should not have admitted the entire interview under the rule of optional

completeness, because parts of the interview—such as declaratory statements made by

police and questions posed by police but not answered by Joseph—were not necessary to

make Joseph’s statements fully understood by the jury. See TEX . R. EVID . 107.7 However,

the State claims, and we agree, that Joseph failed to preserve the issue for appeal. See

TEX . R. APP. P. 33.1.

        Joseph notes that the trial court conducted a pre-trial hearing on June 20, 2006, at

which the recording of the interview had been discussed. At that hearing, the State

presented a DVD recording of Joseph’s interview with police. At that time, Joseph’s counsel

advised the trial court that he objected to the admission of certain statements made by the

detectives during the interview. Specifically, Joseph’s counsel asked that redactions be

made to the DVD to remove questions by the detective which were not responded to by

Joseph and those which were not answered affirmatively. The trial court agreed and


        7
            Texas Rule of Evidence 107, entitled “Rule of Optional Com pleteness,” provides:

        W hen part of an act, declaration, conversation, writing or recorded statem ent is given in
        evidence by one party, the whole on the sam e subject m ay be inquired into by the other, and
        any other act, declaration, writing or recorded statem ent which is necessary to make it fully
        understood or to explain the sam e m ay also be given in evidence, as when a letter is read,
        all letters on the sam e subject between the sam e parties m ay be given. “W riting or recorded
        statem ent” includes depositions.

T EX . R. E VID . 107 (em phasis added).

                                                      14
instructed the State’s attorney to redact from the recording all statements and questions

made by the detectives which did not correspond to an affirmative response made by

Joseph.

       The State attempted to enter the redacted DVD into evidence at the conclusion of

the Jackson v. Denno hearing. See Jackson, 378 U.S. at 380. At that point, the trial court

indicated that it had concerns regarding statements remaining on the redacted DVD which

were not admissible under article 38.22 of the code of criminal procedure. See TEX . CODE

CRIM . PROC . ANN . art. 38.22. However, the State’s attorney advised the trial court that

Joseph’s counsel had objected to parts of the DVD recording at the pre-trial hearing, and

that the material he objected to had been redacted from the recording. Joseph’s counsel

informed the court that, while he did not fully analyze the six-hour DVD to determine

whether all the material he objected to had been redacted, he “relied on [the State’s]

representation that they took all of that out, based on your ruling.” The trial court still

expressed concern that there would be some inadmissible statements remaining on the

recording. Joseph’s counsel sought to reassure the court, stating:

       Now, there’s still going to be spots in here, a lot of spots where the detectives
       are talking and they’re trying to get [Joseph] to talk. I didn’t necessarily have
       an objection to the things they were saying or the manner in which they were
       trying to get him to talk. That’s why I didn’t object to it [at the pre-trial
       hearing].

Despite assurances from both the State and defense counsel that all of the inadmissible

material had been redacted from the DVD, the trial court insisted that further redactions be

made to ensure that only “very specific questions” answered affirmatively by Joseph be

retained on the DVD recording.

       On the following day of trial, the State introduced without objection its Exhibit Number

27(b), which consisted of nine short clips taken from the original interview. Joseph’s

counsel then cross-examined Detective Walsh regarding the interview. At the conclusion

of the cross-examination, the State moved to introduce the entire redacted recording of the


                                              15
interview, its Exhibit Number 29, claiming that “[defense counsel] has created a lot of

questions about the DVD.” A brief conference was held outside the presence of the jury,

after which the trial court admitted Exhibit Number 29. Subsequently, Joseph’s counsel

objected, stating: “We object, Judge, for all the reasons we stated outside the presence of

the jury.”

       When a complaint on appeal does not comport with the objection made at trial,

nothing is preserved for our review. See TEX . R. APP. P. 33.1; Routier v. State, 112 S.W.3d
554, 586 (Tex. Crim. App. 2003). Moreover, a general or insufficiently specific objection

does not preserve error for appeal. Long v. State, 800 S.W.2d 545, 548 (Tex. Crim. App.

1990). However, if the grounds for the objection are obvious to the court and opposing

counsel, then error is preserved. Id.

       Here, Joseph’s counsel objected at the pre-trial hearing to the admission into

evidence of certain statements made by the detectives on the DVD. In response, the

prosecuting attorneys redacted declaratory statements made by police and questions posed

by police that were not answered affirmatively by Joseph. When the State offered the entire

redacted DVD into evidence, Joseph’s counsel objected “for all the reasons we stated

outside the presence of the jury.” However, it is unclear from the record what those

“reasons” are. There were three conferences outside the presence of the jury that Joseph’s

counsel could have been referring to: the pre-trial hearing, the Jackson v. Denno hearing,

and the brief conference that took place when the State attempted to admit the entire

redacted DVD. The only time that Joseph’s counsel articulated legal grounds for an

objection was at the pre-trial hearing, during which he raised concerns about certain

statements not being admissible under article 38.22 of the code of criminal procedure. At

the Jackson v. Denno hearing, Joseph’s counsel did not object to the admittance of the

redacted DVD; instead, it was the trial court that continued to raise concerns despite

assurances from both the State and Joseph’s counsel that all objectionable material had


                                            16
been removed. Finally, Joseph’s counsel did not articulate any grounds for objection during

the brief conference held outside the presence of the jury when the State attempted to

admit the entire redacted DVD. At no time did Joseph’s counsel articulate any grounds for

objecting to the admission of the DVD after he acknowledged that all appropriate redactions

had been made.

          We conclude that the grounds for Joseph’s objection were insufficiently specific, and

were not obvious to the court and opposing counsel. See Long, 800 S.W.2d at 548.

Moreover, because Joseph’s counsel made no mention at trial of the rule of optional

completeness as a basis for objection, Joseph’s complaint on appeal does not comport with

any objection made at trial. See Routier, 112 S.W.3d at 586. Therefore, Joseph has not

preserved the issue for our review. See TEX . R. APP. P. 33.1. Accordingly, we overrule his

third issue.

                                  D. Requirement of Unanimous Verdict

          By his fourth issue, Joseph alleges that the trial court erred and caused him

egregious harm by failing to require in the jury charge a unanimous verdict on a specific

offense, contrary to article V, section 13 of the Texas Constitution. See TEX . CONST . art. V,

§ 13.8 Joseph argues that, because the jury charge contained two different application

paragraphs, “[t]here is no way to know of what precise offense or offenses the jury in this

case actually convicted” Joseph. We disagree.

          The Texas Court of Criminal Appeals has stated that article V, section 13 of the

Texas Constitution requires a unanimous jury verdict in all felony cases. Stuhler v. State,

218 S.W.3d 706, 716 (Tex. Crim. App. 2007) (construing TEX . CONST . art. V, § 13). It is

error for the trial court to submit a jury charge that does not require unanimous agreement
          8
              Article V, section 13 of the Texas Constitution provides, in relevant part, as follows:

          Grand and petit juries in the District Courts shall be com posed of twelve persons, except that
          petit juries in a crim inal case below the grade of felony shall be com posed of six persons; but
          nine m em bers of a grand jury shall be a quorum to transact business and present bills.

T EX . C ON ST . art. V, § 13.

                                                          17
on one theory of the offense. Ngo v. State, 175 S.W.3d 738, 740 (Tex. Crim. App. 2005).

Because no objection to the jury charge was made by Joseph at trial, we will only reverse

if we find an error to have created such “egregious harm” that Joseph “has not had a fair

and impartial trial.” See Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985).

       In evaluating a unanimity challenge, we must examine the language of the statute

in order to determine the elements of the crime and whether the legislature has created a

single offense with multiple or alternate modes of commission. See Jefferson v. State, 189
S.W.3d 305, 311 (Tex. Crim. App. 2006). For example, where the legislature has specified

that any of several different mental states will satisfy the intent or mens rea element of a

particular crime, unanimity is not required on the specific alternate mental state as long as

the jury unanimously agrees that the state has proven the intent element beyond a

reasonable doubt. Id.

       The relevant statutory provisions of the Texas Penal Code state that a person

commits the offense of murder if he: (1) intentionally or knowingly causes the death of an

individual; (2) intends to cause serious bodily injury and commits an act clearly dangerous

to human life that causes the death of an individual; or (3) commits felony murder. TEX

PENAL CODE ANN . § 19.02(b). The jury charge closely tracked the provisions of the statute.9

       9
           The application paragraphs of the jury charge read specifically as follows:

                Now, if you find from the evidence beyond a reasonable doubt that on or about the
       6th Day of Decem ber, 2004, in Bexar County, Texas, the defendant, W esley Charles Joseph,
       did intentionally or knowingly cause the death of an individual, nam ely: Javier Gonzalez-Diaz
       AKA “Bolillo,” by cutting or stabbing Javier Gonzalez-Diaz AKA “Bolillo” with a deadly weapon,
       nam ely: a knife, that in the m anner of its use or intended use was capable of causing death
       or serious bodily injury;

                 Or, if you find from the evidence beyond a reasonable doubt that on or about the 6th
       Day of Decem ber, 2004, in Bexar County, Texas, the defendant, W esley Charles Joseph,
       with intent to cause serious bodily injury to an individual, nam ely: Javier Gonzalez-Diaz AKA
       “Bolillo,” did com m it an act clearly dangerous to hum an life that caused the death of Javier
       Gonzalez-Diaz AKA “Bolillo”, by cutting or stabbing Javier Gonzalez-Diaz AKA “Bolillo” with
       a deadly weapon, nam ely: a knife, that in the m anner of its use or intended use was capable
       of causing death or serious bodily injury, then you will find the defendant guilty of m urder as
       charged in the indictm ent.

                If you do not so find beyond a reasonable doubt, or if you have a reasonable doubt
       thereof, you will find the defendant not guilty.

                                                      18
Here, the jury unanimously found that Joseph either: (1) intentionally or knowingly caused

Gonzalez-Diaz’s death; or (2) intended to cause serious bodily injury and committed an act

clearly dangerous to human life that caused Gonzalez-Diaz’s death. See id. § 19.02(b)(1),

(b)(2).

          Joseph relies on Ngo, 175 S.W.3d at 744-45, and Francis v. State, 36 S.W.3d 131

(Tex. Crim. App. 2000), two cases in which the courts found a disjunctive submission in the

jury charge to be illegal. In Ngo, the defendant was charged with three separate offenses:

(1) stealing a credit card; (2) receiving a credit card known to be stolen with the intent to use

it; and (3) presenting a credit card to obtain a fraudulent benefit without the effective

consent of the cardholder. 175 S.W.3d at 740; see TEX . PENAL CODE ANN . § 32.31(b)(1)(A),

(b)(4) (Vernon Supp. 2007). The court held that when different offenses are charged, rather

than merely alternate means of committing the same offense, the defendant is then denied

a unanimous verdict. See Ngo, 175 S.W.3d at 743-45. In Francis, the defendant was

charged with a single count of indecency with a child. 36 S.W.3d at 122. The State,

however, introduced evidence of four different instances of indecency committed by the

defendant, two involving touching the victim’s breast and two involving touching the victim’s

genitals. Id. The jury charge instructed the jury to find the defendant guilty if he “engage[d]

in sexual contact by touching the breast or genitals of [the victim].” Id. The court found that

the jury charge impermissibly referred to two distinct criminal acts which were not properly

charged in a single disjunctive application paragraph. Id. at 124.

          The present case can be distinguished from both Ngo and Francis in that the jury

charge at issue here merely referenced different means of Joseph’s commission of the

same offense—i.e., the murder of Gonzalez-Diaz by stabbing him with a knife. The

difference in the two application paragraphs is the mens rea required; to find Joseph guilty

under the first paragraph, the jury must have found that Joseph intended to kill Gonzalez-

Diaz, whereas to find Joseph guilty under the second paragraph, the jury must have found


                                               19
that Joseph intended to cause serious bodily injury and committed an act clearly dangerous

to human life. Unanimity is not required on a specific mental state as long as the jury

unanimously agrees that the state has proven the intent element beyond a reasonable

doubt. See Jefferson, 189 S.W.3d at 311. Here, the jury did unanimously agree that the

State had met that burden. We therefore conclude that the trial court did not err in its

formulation of the jury charge. Accordingly, Joseph’s fourth issue is overruled.

                                         III. CONCLUSION

         Having overruled Joseph’s four issues on appeal, we affirm the judgment of the trial

court.




                                                    DORI CONTRERAS GARZA,
                                                    Justice

Do not publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 10th day of July, 2008.




                                               20